 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 1 of 29 PageID #:2666




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION
ANTHONY MAYS, et al.,                      )
                                           )      Case No. 20-CV-2134
            Plaintiffs,                    )
                                           )      Hon. Robert W. Gettleman,
v.                                         )      District Court Judge
                                           )
THOMAS J. DART, Sheriff of Cook            )
County,                                    )      Hon. M. David Weisman,
                                           )      Magistrate Judge
            Defendant.                     )
                                           )
                                           )




DEFENDANT’S RESPONSE TO PLAINTIFFS’ MAY 6, 2020 FILING AND MOTION
     TO STRIKE PLAINTIFFS’ REQUEST FOR EXPEDITED DISCOVERY
  Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 2 of 29 PageID #:2667




       NOW COMES the Defendant, THOMAS J. DART, in his Official Capacity as

Sheriff of Cook County, and for his Response to Plaintiffs’ May 6, 2020 Filing and Motion

to Strike Plaintiffs’ Request for Expedited Discovery, at the Court’s request (Dkt. 86),

states as follows:

                                    INTRODUCTION

       The unprecedented coronavirus pandemic has changed our way of life generally.

Against this backdrop, the Sheriff’s Office must continue to operate one of the largest

single-site jail complexes in the nation, whose primary obligation is to protect the safety

and security of detainees, staff, and the community at large. For the past six weeks, this

litigation has drained the energy and expertise of the Sheriff’s Office’s front line staff. It

is all the more critical now, where the Sheriff’s Office has few resources left to lose.

       Plaintiffs’ May 6, 2020, “response” is improper, and not only because it was

unsolicited and filed without leave. Substantively, it is at least a motion to reconsider or

to modify the terms of the April 27, 2020 Injunction Order. At most, it is a cryptic attempt

to seek an order of contempt against the Sheriff for purported noncompliance with the

injunction. In either event, the “response” is an end run around the procedural

requirement that if Plaintiffs seek affirmative relief, they must file an affirmative motion

to do so—and bear the significant burdens that go along with those extraordinary

remedies. Specifically, if Plaintiffs are suggesting that the Sheriff is noncompliant with

the Order as it is written, despite his attestation of compliance and all credible evidence

to the contrary, then Plaintiffs must prove contempt by clear and convincing evidence.




                                              1
     Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 3 of 29 PageID #:2668




         What Plaintiffs cannot do, however, is make an unsubstantiated assertion of

noncompliance as a method of obtaining expedited discovery in an attempt to explore

and perhaps prove noncompliance. Plaintiffs’ request for “expedited discovery” itself is

improper and must be stricken. Plaintiffs suggest that they are entitled to this discovery

to allow them to “monitor” the Sheriff’s compliance with the Order. However, this

request was previously made and rejected by the Court. Additionally, the discovery

requests are irrelevant to the actual terms of the injunction, and instead pertain to the

terms that Plaintiffs wish the Court had included in its Order.

         Finally, after recent legal developments and reflection upon the impact a

preliminary injunction will have on the Sheriff’s ability to execute his primary obligation

to safely and effectively operate the Jail, he is simultaneously seeking appeal of the

preliminary injunction order and seeking a request to stay enforcement of all

proceedings, including a stay of enforcement of the injunction, pending appeal.

I.       THE HISTORY OF THE SHERIFF’S PREPARATION FOR CORONAVIRUS
         AND ONGOING RESPONSE TO IT

         Months before the coronavirus reached Chicago, the Sheriff’s Office began

mobilizing all operational and administrative teams to begin preparing the Jail to cope

with a possible coronavirus outbreak at the Jail. He was keenly aware of the challenges

of operating a jail while also managing a public health emergency. He retained expert

consultants to design protocols and policies to help alleviate the spread of the virus

throughout the Jail. He worked extensively with Cermak Health Services, the entity that

provides all in-house medical care to detainees, in establishing a pandemic plan for if and




                                            2
  Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 4 of 29 PageID #:2669




when the virus impacted the Jail. He lobbied federal, state, and local elected officials to

get access to prophylactic supplies and facilitate testing at the Jail. He began coordinating

with stakeholders in the criminal justice system to identify detainees who would be

suitable for release from the Jail, all before the first confirmed case of COVID-19 infection

was detected at the Jail. And he and his staff have continued to this day to vigilantly

implement every possible safeguard in the Jail to protect detainees and Sheriff’s Office

employees from contracting or spreading the disease within the Jail.

       As early as January 24, Roland Lankah, the in-house Environmental Health

Specialist and epidemiologist in the Cook County Sheriff’s Office, began coordinating

with the Cook County Health Infection Control Department to develop a plan for the Jail

in the event of an outbreak. Even at that early stage, Lankah activated the emergency

protocols for sanitation and increased cleaning and sanitization throughout the Jail. Over

the next few weeks, the Enhanced Sanitation and Preventative Daily Cleaning and

Disinfection procedure had been implemented throughout the Jail. The policy provided

instructions for increased sanitization of shared workspaces, the housing units, and the

kitchen. It also provided specific instructions for sanitizing the quarantine and isolation

tiers and dorms, including food trays and carts, and laundry. Dkt. 30-9, p. 3-4.

       Lankah also identified the intake process and the urgent care facility within the

Jail as the most likely points of entry for the virus. Dkt. 30-9, p. 2; Dkt. 30-8, p. 7. The

urgent care facility in the Residential Treatment Unit (RTU) is operated by Cermak

Health Services, a division of the Cook County Health and Hospital Systems (CCHHS),

and the Chair of Correctional Health, Dr. Concetta Mennella. Cermak also operates a



                                             3
  Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 5 of 29 PageID #:2670




more traditional hospital housing tier uniquely situated in Division 8 of the Jail, which

provides 24/7 medical and psychiatric care for all detainees. Although Cermak is a

separate and distinct entity from CCSO and does not report to CCSO, Cermak works

closely with CCDOC to coordinate medical and special housing needs for detainees. Dkt.

30-6, p. 3; Dkt. 29-1, p. 11, 13.

       At that time, Dr. Mennella, was also beginning to implement new medical

protocols to screen detainees for flu-like symptoms at intake and at RTU with the “Novel

Coronavirus Screening Tool.” Any individual displaying possible signs of infection was

given a surgical mask and immediately brought to the RTU for further evaluation. Soon

after, she enacted enhanced screening and treatment protocols in the Jail and sought to

obtain coronavirus testing materials. Dkt. 30-6; Dkt. 29-1, p. 10.

       Dr. Mennella also began creating a strategy for housing infected detainees in the

event of an outbreak, according to standards articulated by the Centers for Disease

Control (CDC) and the Chicago Department of Public Health, which has primary

jurisdiction over the Jail. Detainees who were suspected of having COVID-19 symptoms,

known as persons under investigation (PUI), were tested for the infection and would be

isolated awaiting the results of those tests (testing isolation). Dkt. 30-6, p. 2. If detainees

tested positive, they would be housed in a separate isolation tier (medical isolation). Once

a PUI or COVID-positive detainee was transferred to isolation tiers, his living areas

would be disinfected and sanitized and the entire tier would be quarantined for a period

of 14 days and monitored for possible manifestation of symptoms. Dkt. 30-6, p. 2-3. Dr.




                                              4
  Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 6 of 29 PageID #:2671




Mennella coordinated with Department of Corrections staff to identify the suitable

locations for the isolation tiers. Dkt. 30-6; Dkt. 62-5, p. 2.

       Sheriff’s Office Chief of Staff Brad Curry was also preparing emergency

operational and staffing protocols in anticipation of a possible outbreak among the Jail

population of 5,710 detainees at that point. Dkt. 31-3, p. 2-3. Within days of Governor

Pritzker declaring Illinois a disaster area on March 9, the Sheriff’s Office had created the

Critical Incident Command Center (CICC), which monitored all COVID-related factors

that could affect CCSO operations. One of the first orders of business was to set up a

separate area for all new detainees upon intake into the Jail to remain in isolation for a

period of 7 (now at least 14 days) before they were assigned to their housing tiers among

the general population. The Sheriff’s Office also began restricting access for all outside

visitors, and required COVID screening and temperature checks for those few people

who were permitted entry. Dkt. 31-3, p. 3-4.

       On March 12, the Sheriff’s Office enacted the first iteration of its comprehensive

Coronavirus Operation Plan, which continues to be updated in real time to reflect the

ever-changing recommendations of public health agencies. Dkt. 40-1, pp. 6-10. The

Coronavirus Operation Plan is based largely on the “Interim Guidance on Management

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities” (CDC

Guidance), and as it is interpreted and relayed through IDPH and CDPH to the Sheriff’s

Office. Importantly, the CDC recognizes that “the guidance may need to be adapted

based on individual facilities’ physical space, staffing, population, operations, and other




                                                5
  Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 7 of 29 PageID #:2672




resources and conditions,” but jails should work with their state and local public health

departments for guidance. Dkt. 30-15

       By this point, Curry had already been sending out daily messages to all staff with

information about the nature of the coronavirus, the common signs and symptoms of

infection, social distancing, and handwashing and hygienic products like facemasks to

prevent transmission. Cermak was providing the same instruction to detainees to enable

them to recognize and report symptoms, and to guard against further infection. Curry

also was communicating with officers daily to inform them of newly-implemented

policies, suspension of many detainees group programs, instruction on carrying them

out, and reporting and monitoring protocols. Dkt. 31-3, p. 3-4; 30-14, p. 3. These

instructions and explanations of preventative measures were also conveyed to the

detainees and staff through video programs that played throughout the day on the

televisions in each of the tiers. 30-14, p.4.

       Structurally, First Assistant Executive Director Michel Miller was also beginning

to prepare new divisions of the Jail to house detainees, whether as isolation tiers, or to

create space to allow for more single-celled living units and reduce the occupation

density in the dorms. Dkt. 62, p. 20-22; Dkt. 84, p. 18-20; 4/23/20 Hrg. Tr. 13:18-14:10. In

mid-March, CCDOC began converting the Mental Health Transition Center to a 500-bed

isolation unit. He worked with the Cook County Department of Emergency Management

and Regional Security (DEMRS) to obtain tents that could be used for overflow housing.

Dkt. 31-3, p. 3-4.




                                                6
  Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 8 of 29 PageID #:2673




       Elsewhere within the CCSO organization, before the President had even declared

a national state of emergency on March 13, Senior Advisor Rebecca Levin, MPH, had

been in daily contact with local and regional public health agencies, including CDPH,

IDPH, and CCHHS, as well as local elected officials. She coordinated with these agencies

to learn the most up-to-date information on housing and testing requirements,

recommendations on the use of personal protective equipment (PPE), sanitation

protocols, and best practices for minimizing the public health risk upon a detainee’s

release. With this information, she crafted new policies to be implemented at the Jail.

Levin also created training programs related to these new policies and trained officers

directly. As in the larger community, Levin worked primarily to “flatten the curve”

within the Jail, which means not exceeding isolation housing or workforce capacity and

slowing the overall spread of the virus throughout the Jail. 30-7, p. 1-3.

       Levin also worked with Senator Richard Durbin’s office, FEMA, and Governor

Pritzker’s office, among others, proactively seeking clearance for the Jail to receive

priority access to the national strategic stockpile of PPE supplies in Illinois. Dkt. 30-7, p.

5. Assistant General Counsel Elizabeth Scannell continued to follow up with these

agencies on a daily basis for the next several weeks to ultimately secure delivery of PPE,

including masks, gloves, gowns, and eye protection, in a time of nationwide supply

shortages. Dkt. 30-11, p. 2-4.

       On March 18, CCSO retained sanitation expert, Harry Grenawitzke, as an expert

consultant to review and improve the sanitation policies at the Jail. Grenawitzke had

served as a court-appointed monitor at the Jail under the Department of Justice Consent



                                              7
  Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 9 of 29 PageID #:2674




Decree several years before, and was intimately familiar with the infrastructure at the

Jail. Levin worked closely with Grenawitzke to turn his recommendations into more

refined sanitation policies and procedures. Grenawitzke recommended sending staff a

“health tip of the day” email highlighting the latest health information, which was

implemented. He also recommended creating a video demonstrating proper

handwashing and sanitation techniques for staff training purposes, in which Levin

starred. He reviewed the latest public health agency guidelines and counseled Levin on

any effect they may have had on existing CCSO policies. Dkt. 30-7, p. 4-5; Dkt. 31-3, p. 3.

       On March 18, CCSO also began working directly with various stakeholders in the

criminal justice system in a shared undertaking to reduce the Jail population, which was

about 5,600 detainees at that time. Dkt. 30-2, p. 4. Although the Sheriff has no authority

to release any pretrial detainees, who are remanded to his custody by order of the court

as a condition of bond, he conferred with the Office of the Cook County President, the

Cook County Public Defender, the Cook County State’s Attorney, and the Office of the

Chief Judge of the Cook County Circuit Court to identify any detainees who could be

safely released from custody while awaiting trial. CCSO worked through its Sheriff’s

Justice Institute, which is led by Henriette Gratteau, a former director of the corrections

reform advocacy group, The John Howard Association. Dkt. 30-2, p. 2-3. The Sheriff also

worked with these stakeholders to consolidate court proceedings and avoid as much face-

to-face interaction possible. Dkt. 31-3, p. 3.

       As a result of this process, on March 20, the Public Defender filed a petition with

the Presiding Judge of the Criminal Court seeking mass release for a number of offenders,



                                                 8
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 10 of 29 PageID #:2675




including a particular subgroup detainees who may have medical conditions that put

them at heightened risk of infection. Dkt. 30-3. Coincidentally, counsel for the Plaintiffs

also filed an amicus brief in support of this petition. Dkt. 30-4. The court declined to order

mass release due to the inherently individualized nature of that process, but on March

27, established a week-long process by which detainees could seek expedited and

streamlined bond review hearings in the criminal courts, for the detainees represented

by the Public Defender, as well as any others who sought review. Dkt. 31-1. Through this

process, the Sheriff assisted the stakeholders in securing release or electronic monitoring

status for over 1,200 detainees.

       For context, the Governor imposed the statewide shelter in place on March 20. At

around this time, CCDOC also began working in earnest to begin opening previously-

closed divisions of the Jail and preparing them for future occupancy. In total, it opened

Divisions 4 and 5, the “bootcamp” building in the Mental Health Transition Center, and

Dorms 1, 3, and 4 in Division 2. This required deep cleaning the buildings, reconnecting

utilities, staffing it with a team of correctional officers, arranging meal and medication

deliveries, among other things, on a very expedited schedule. Dkt. 31-3, p. 3; Dkt. 62-5, p.

2. By March 26, CCDOC would add another 500 beds for isolation housing in the

Bootcamp facility in Divison 16. Dkt. 40-2.

       On March 23, the Sheriff retained Dr. Peter Orris as an expert consultant. Dr. Orris

is the Chief of Occupational and Environmental Health at the University of Illinois Health

System. He is the former Midwest Regional Director for the National Institute for

Occupational Safety and Health for the CDC, and a former adviser to the World Health



                                              9
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 11 of 29 PageID #:2676




Organization, federal governments, unions, and corporations. Levin worked closely with

Dr. Orris to implement his recommendations. Dkt. 30-7, p. 3-4.

       In light of jail staff’s ingress and egress from the Jail, he consulted on processes

relating to medical screenings for staff, return to work policies after missing work due to

COVID-like symptoms, and monitored other developments in guidance issued by CDC

and CDPH on essential workers. Dr. Orris toured the Jail with representatives from the

Teamsters Local 700, which represents correctional officers, to observe best practices in

place to prevent and mitigate the spread of coronavirus. CCSO began implementing more

guidelines on jail staff health and restrictions on their movement to reduce the risk of

transmission due to their ingress and egress to the Jail on a daily basis. Jail staff had to

have their temperature taken twice before reporting for duty. They were restricted to

working in the same division and not moving throughout the complex. New contingency

plans were drawn up to account for any possible staff shortages. Dkt. 30-18. Indeed,

CCSO eventually reassigned all current cadets from the Training Academy and more

than 200 courtroom deputies to the Jail since the academy and courthouses were closed.

4/23/20 Hrg. Tr., 138:23-139:1; Dkt. 31-3.

       Dr. Orris also consulted on the need for jail staff to use PPE. His recommendations

led to the creation of the PPE Accountability Task Force to monitor adequate supplies

and proper use of PPE throughout the Jail. Dkt. 30-7, p. 3-4. By April 1, Levin had trained

the PPE Accountability Teams and they were operating on every shift to ensure adequate

supplies and provide guidance to officers. Levin also worked with Dr. Orris to develop

handouts and illustrated instructions for use of PPE, which follows the CDC Guidance.



                                             10
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 12 of 29 PageID #:2677




Dkt. 30-7, p. 6. By April 1, a mandatory computerized staff training module had been

released on PPE regulations. Dr. Orris remarked on the significant efforts the Sheriff’s

Office had taken to forecast need for PPE and to secure supplies to avoid a shortage. He

noted that it was “clear they [were] proactively working to develop plans and policies to

protect detainees and employees working inside the [CCDOC] from the dangers of

COVID-19, including seeking input, guidance, and help” from public health agencies and

medical professionals. Dkt. 30-18; Dkt. 30-7, p. 5.

       On March 23, the first confirmed case of COVID-19 infection was reported at the

Jail. Levin worked with her contacts at CDPH to schedule a field visit at the Jail to assist

in advising on the Jail’s practices and particularly its compliance with the CDC Guidance.

Dkt. 70, p. 5 (“Wherever possible, these recommendations [from CDPH] follow CDC

guidance and account for local conditions”). On March 26, Stephanie Black from CDPH

and Dr. Isaac Ghinai, a CDC Epidemiological Intelligence Service Officer detailed to

CDPH, conducted a half-day tour of the Jail. They issued a report listing some of their

observations and making recommendations for additional procedures that should be

implemented at the Jail. Dkt. 70, pp. 2, 5-10.

       Most of the recommendations were already in process at the Jail and were being

monitored for progress. The letter also commented on the need to establish adequate

quarantine and isolation housing, for which planning had been underway for weeks.

They also suggested that CCDOC attempt to implement social distancing, or make any

adjustments possible to increase distance between detainees, particularly while sleeping,

but specifically noted the difficulty involved with “extremely limited” space. Dkt. 70, p.



                                             11
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 13 of 29 PageID #:2678




8. They also suggested reducing the Jail population to help alleviate that issue, which was

currently occurring through the criminal court’s expedited bond modification

proceedings, which would eventually secure the release of more than 1,200 detainees.

Dkt. 70, pp. 5-10. By March 29, the population was down to 4,802. Dkt. 30-2.

       At this time, Scannell continued to contact various agencies on a daily basis to

secure PPE. On April 1, she also reached out to IDPH and other local authorities seeking

to have the Jail approved as one of the first test sites in the nation where Abbott

Laboratory’s newly-developed ID Now coronavirus rapid test kits would be

administered. Ultimately, Cermak was approved to administer the rapid tests, which

would provide results in a matter of minutes, rather than several days, as with the

traditional nasopharyngeal nasal swab tests that had been used for the past several

weeks. Dkt. 52-2, p. 2. After appropriate training and approval, Cermak began

administering the rapid testing kits on April 10. This would allow them to identify

COVID-positive detainees and remove them to isolation tiers sooner. Dkt. 52-2, p. 2.

       CCSO remained alert for the frequent adjustments to the public health agencies’

updates on recommended practices and procedures, and had well-structured systems in

place to implement these adjustments. For example, by April 2, CCSO implemented a

revised policy requiring all staff entering the Jail to wear surgical masks, based on

recently updated IDPH guidelines. Dkt. 30-7, p. 5. The Jail continued to evaluate the

evolving guidance on whether masks were required for detainees in the general

population, and whether they should receive surgical masks or cloth masks, as

recommended for the general public. By April 6, CCSO implemented a program with



                                            12
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 14 of 29 PageID #:2679




Roseland Hospital to be the official COVID-19 testing site for all Jail staff, given their

movement in and out of the Jail. Dkt. 31-3, p. 5.

II.    THE HISTORY OF THIS LITIGATION RELATIVE TO THE SHERIFF’S
       ONGOING CONTAINMENT EFFORTS AT THE JAIL

       Notwithstanding all of the above, on April 3, Plaintiffs filed their complaint and

request for a temporary restraining order. They never made contact with the Sheriff’s

Office to find out what was being done to protect against infection in the Jail. They never

contacted the Sheriff’s Office to suggest they had perhaps received a report about a lapse

in execution of containment efforts. Rather, they filed this lawsuit—demanding that the

Sheriff implement “the CDC Guidance for managing detention and correctional

facilities.” Dkt. 2, p. 17-18; Dkt. 29-1, p. 7-8. To be clear, there was no allegation that they

were not properly executing the requirements of the CDC Guidance that had been

implemented. They flatly claimed that the Sheriff had done nothing to mitigate the spread

of COVID-19 within the Jail and that “chaos is reigning.” Dkt. 2, p. 9. They sought

categorical release of an unspecified number of detainees in a class-wide habeas

proceeding. Failing that, they sought an injunction forcing the Sheriff to “acquire rapid

testing” (although it had not even received FDA approval yet); create quarantine and

isolation housing; provide PPE and sanitation products to all detainees; and instruct staff

on the importance of sanitizing surfaces and objects and ensure that they were being

cleaned. Dkt. 2, p. 17-18. Notably, they included a perfunctory request for social

distancing “to the maximum extent possible.” Dkt. 2, p. 15




                                              13
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 15 of 29 PageID #:2680




       From a legal perspective, Plaintiffs were required to demonstrate that the actions

taken by the Sheriff to mitigate the spread of coronavirus at the Jail were not objectively

reasonable. Dkt. 29-1, p. 14. As outlined above, by April 3, the Sheriff had been consulting

with representatives from the CDPH and CDC in the Jail, along with his own retained

experts, for weeks, receiving direct and targeted guidance from these consultants on

mitigation efforts. Detainees were already housed in isolation and quarantine tiers. Task

forces were already monitoring and documenting implementation and compliance with

sanitation and PPE policies in the Jail that were based directly on the CDC Guidance.

CCDOC was opening previously-closed divisions of the Jail to allow for more distanced

housing, where possible. Additionally, by that point, more than 1,200 detainees had been

released in less than a month’s time, and the number of detainees on electronic

monitoring was reaching a record high. Dkt. 30-2.

       Based on the Plaintiffs’ allegations, it was difficult to imagine how the Sheriff’s

actions could not be viewed as objectively reasonable, considering he was doing precisely

what Plaintiffs said he should be doing to mitigate the spread of infection, and more. The

Sheriff countered Plaintiffs’ claims with the realities of what had been done, as well as

noting the continuing efforts to fully implement the Coronavirus Operation Plan and

related procedures at the Jail. Dkt. 29-1.

       While the Sheriff was making efforts to increase spacing in the housing areas,

particularly by opening previously closed tiers of the Jail, the Court acknowledged that

“the CDC’s [G]uidance expressly recognizes that complete social distancing may not be

possible in the sleeping areas of a jail.” Dkt. 47, p. 25. Because “space constraints at the



                                             14
    Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 16 of 29 PageID #:2681




Jail do not allow for the more preferable degree of social distancing that exists in the

community at large,” these limitations “require a departure from better social-distancing

practices.” Dkt. 47, p. 25.

         Nevertheless, the Court on its own apparently believed that more could be done

to enact social distancing during the intake process, even though the intake population

had decreased significantly. It thus directed the Sheriff, of its own volition, to suspend

the use of bullpens and revise the intake process to allow for social distancing. Dkt. 51,

pp. 3-8. It otherwise directed the Sheriff to continue supplying sufficient amounts of soap

to detainees; to continue supplying adequate sanitizing products and document proper

cleaning procedures; to provide facemasks to detainees in quarantined tiers1; and to

create a written policy to codify the practice of referring symptomatic detainees to

Cermak for testing. Dkt. 47, pp. 33-35. To the extent the Court sought medical testing

protocols, the Sheriff provided declarations from Dr. Mennella on behalf of Cermak as to

their medical testing protocols, which are based on current CDC and CDPH guidance.

Dkt. 51, p. 8-16.

         The Sheriff filed his report documenting implementation of the Court’s directives

and compliance with the terms of the TRO. Dkt. 51. Plaintiffs took no issue with the

Sheriff’s practices on sanitation, PPE, and social distancing at intake. Dkt. 55, p. 3-4.

Rather, in their renewed motion for preliminary injunction, Plaintiffs acknowledge that




1At the time the lawsuit was filed, the Sheriff’s Office had in reserve approximately 27,000 surgical masks,
which would have been exhausted by staff alone in less than a month. That number now stands at over
519,000 masks for distribution to both staff and detainees




                                                    15
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 17 of 29 PageID #:2682




the very relief they once requested is insufficient, and the standards they once sought to

have implemented are inadequate, as they pursue entirely new challenges. It is what the

Sheriff can only characterize as constitutional whack-a-mole. Dkt. 62, p. 17. Plaintiffs

instead demanded that strict 6-foot social distancing be ordered throughout the Jail at all

times, notwithstanding the fact that the Court previously rejected that demand, given the

structural and/or operational limitations that prevent the Sheriff from accomplishing

that in the Jail, as recognized in the CDC Guidance. Yet, Plaintiffs chose to force the issue:

if it was possible to practice “full” social distancing at the Jail, the Court must order it

immediately. If it was not, they argued, then the Court must categorically release

detainees en masse either through a writ of habeas corpus, or a prison release order under

the Prisoner Litigation Reform Act. Dkt. 55, p. 8-20.

       The Sheriff again argued it is objectively reasonable under the constitution to

follow the CDC Guidance on social distancing in a correctional facility, as the Court and

Plaintiffs themselves, at one time, recognized. At the very least, substantially complying

with the CDC Guidance, in addition to all of the other extraordinary actions taken by the

Sheriff in response to the pandemic cannot be deemed objectively unreasonable.

       In any event, Plaintiffs have no remedy because their claims for release are

procedurally barred, as Judge Dow recently held in Money v. Pritzker, 2020 U.S. Dist.

LEXIS 63599 (N.D. Ill.). Dkt. 61, 6-15. The Sheriff has made significant efforts to permit

social distancing, but without the permitted allowances for special housing designations

at RTU and Cermak, psychiatric impacts, cohort housing in isolation and convalescent

tiers, restricted movement in quarantine tiers, and 50% occupancy allowances in dorms,



                                             16
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 18 of 29 PageID #:2683




the Sheriff could not presently accomplish “full” social distancing in the Jail. Dkt. 61, p.

19-23. Critically, the Sheriff also expressed the need to be able to prioritize safety and

security over social distancing at the Jail at those times when it is necessary to

immediately control a dangerous situation, such as when separating and isolating many

detainees involved in a large-scale fight or incident.

       During a brief evidentiary hearing on the injunction, the Court once again

recognized the extraordinary efforts taken by the Sheriff on social distancing, but

appeared to believe that there was more the Sheriff could do. First Executive Director

Michael Miller testified about the continued efforts to implement social distancing at the

Jail. He testified about the dramatic increase in the number of detainees in single-celled

housing (+545%) and the dramatic decrease in double-celled housing (-93%) over the past

month; moving nearly all non-RTU dorms to less than 50% occupancy; and methods

implemented to provide detainees with opportunities to practice social distancing in

common areas.

       Director Miller also testified about an April 17 field tour of the Jail by a team of

epidemiologists and public health officials from the CDC and CDPH in follow up to

their tour a month earlier. He participated in the Jail tour, led by Lt. Commander Paige

Armstrong, CDC Epidemiological Team Lead and Officer in the U.S. Public Health

Service, and her CDC colleague, Alison Binder. Dkt. 70, p.2. Director Miller testified that

the group chose several areas to visit within the entire Jail complex, including the intake

area, the dorms and celled tiers, quarantine tiers, isolation tiers, and convalescent tiers.




                                             17
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 19 of 29 PageID #:2684




       Commander Armstrong and her colleagues commended the Jail team on their

efforts. They specifically noted the prevalence of social distancing and recognized the

much lower occupation density in the dorms since the last visit. They also commented

on the cleanliness of the tiers and the notable bleach smell in particular. They observed

social distancing being practiced and facemasks being worn, while also noting the

universal difficulty in getting people to fully comply with these policies even in non-

carceral environments. Dkt. 70, p. 2. In conclusion, Commander Armstrong stated: “You

guys are doing an amazing job.” Dkt. 70, p. 2-3.

       Director Miller testified that even with the Jail population at a historic low of 4,233

detainees, without the allowances for medical and security related housing decisions, it

is not possible to practice social distancing. The Court then questioned Director Miller in

great detail about the specific housing tiers and his justifications for making the housing

assignment decisions at the Jail. 4/23/20 Hrg. Tr., 51:16-64:3.

       Despite its previous recognition that it was constitutional for the Sheriff to rely on

the CDC Guidance on social distancing and implement it where possible in light of

structural and operational limitations, the Court reversed course in its order granting the

preliminary injunction. Dkt. 73, p. 62. It recognized the Sheriff’s “significant and

impressive” effort to safeguard detainees from coronavirus and that the Sheriff has

“acted in good faith” in doing so, but concluded that regardless of this good will, the

Sheriff’s implementation of social distancing is objectively unreasonable because the

Sheriff “has not yet hit the feasibility limit” on social distancing, and there is more he can

do. Dkt. 73, p. 63. The Court then ordered the Sheriff to implement “full” social distancing



                                             18
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 20 of 29 PageID #:2685




at the Jail, without allowances for feasibility considerations, but permitted six of the

feasibility exceptions that the Sheriff sought. Dkt. 73, p. 64.

         In spirit of good faith, expedience, and in the short time permitted to evaluate next

steps, the Sheriff accomplished full social distancing, as ordered, and remains in

compliance with the Order today. The Sheriff expressly acknowledged that these

arrangements may not be sustainable for the foreseeable future, given the ever changing

nature of the detainee population and their specific housing needs. The Sheriff indicated

that he may need to seek modification if necessary, as the Court appeared to invite. Dkt.

84, p. 20. The Sheriff filed his report on May 1, as ordered, detailing all of these

considerations.

III.     PLAINTIFFS’ “RESPONSE” IS AN IMPROPER ATTEMPT TO SEEK
         RECONSIDERATION OR MODIFICATION OF THE TERMS OF THE
         INJUNCTION, OR CIVIL CONTEMPT, AND EVADE THE HEIGHTENED
         BURDENS THEY IMPOSE

         Notwithstanding       the    fact    that    Plaintiffs’   May      6    “response”

was filed without leave of court, it is an improper filing because it is in effect asking for

new or revised relief that was considered and rejected by Judge Kennelly. They are

seeking “expedited discovery” to investigate whether the Sheriff is compliant with terms

that don’t exist in the Court’s order. If Plaintiffs are seeking entry of those additional

terms, then they must seek do so in a motion to reconsider, or in a petition to modify the

injunction. Zcm Asset Holding Co. v. Allamian, 2002 U.S. Dist. LEXIS 24471, *12-13 (N.D. Ill.

2002).




                                              19
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 21 of 29 PageID #:2686




       Curiously, at the same time, Plaintiffs also appear to argue that the Sheriff is

currently noncompliant with the terms of the injunction, and seek “expedited discovery”

to document that. If that is Plaintiffs’ position, then the proper procedure is to file a rule

to show cause and seek an order of civil contempt, which must be proved by clear and

convincing evidence. Maynard v. Nygren, 332 F.3d 462, 469 (7th Cir. 2003). However, they

cannot argue noncompliance and then use that alleged noncompliance as a basis for

seeking expedited discovery to prove noncompliance, which is precisely what they are

trying to do here.

       In either case, Plaintiffs bear a substantial burden to convince the Court that any

modification order or finding of contempt is warranted here. That relief is not likely,

given that the Sheriff has reported and demonstrated full compliance with the order,

apparently to the emergency judge’s satisfaction, since the matter has now been returned

to this Court. Nevertheless, Plaintiffs cannot evade their substantial burdens in the first

instance by trying to obtain affirmative relief buried in an unsolicited “response” and

demand for “expedited discovery” that is far broader and more intrusive than any

previous request has been. While there is nothing properly before the Court for

consideration, the Sheriff requests that in the interest of completeness, the Court strike

Plaintiffs’ “request” for expedited discovery.

       Plaintiffs’ entire filing is premised on two primary misconceptions, although there

are others: (1) they appear to believe that they have a right to monitor the Sheriff’s

compliance on behalf of the Court and demand regular reporting by the Sheriff; and (2)




                                             20
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 22 of 29 PageID #:2687




they grossly misconstrue the Court’s order and the Sheriff’s report and draw

questionable inferences that strain credibility.

       Despite the Court’s stated satisfaction with, and commendation of, the Sheriff’s

compliance with the TRO order, it nevertheless converted the TRO to a preliminary

injunction and ordered the following relief on April 27: to maintain the testing protocols

previously ordered, except that testing decisions may not be based on the sufficiency of

testing materials; to maintain the social distancing procedures at intake that were

previously ordered; to maintain the soap and/or hand sanitizer distribution that was

previously ordered; to provide sanitation supplies and ensure adequate cleaning of

common areas as previously ordered; to continue providing quarantined detainees with

facemasks as previously ordered; and to establish a policy precluding group housing or

double celling of detainees, except as permitted in six enumerated exceptions, nearly all

of those exceptions sought by the Sheriff. Dkt. 73, p. 85-87.

       The Court ordered the Sheriff to file a status report on May 1. It also suggested it

would entertain further argument on the Sheriff’s rejected request for a security exception

to social distancing, the duration of the injunction, and an invitation to seek relief from

the terms of the injunction in the future. Beyond that, the Court ordered no further relief.

It did not order any further filings by the parties. It did not direct the Sheriff to provide

Plaintiffs with any ongoing reporting of any kind. Dkt. 73, p. 85-87.

       Nevertheless, Plaintiffs variously state that they are seeking to “monitor

compliance” with the injunction order; “track the Sheriff’s compliance with the order”;

and “clarify the extent of noncompliance” by the Sheriff. Dkt. 85, pp. 2, 13, 18. It is possible



                                              21
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 23 of 29 PageID #:2688




there may be a mechanism by which Plaintiffs can seek discovery, if they decide to

proceed on their complaint in a nonemergency proceeding. Their demands are not of this

character. Not only are they not entitled to any affirmative reporting on compliance with

the injunction order by the Sheriff to them on the Court’s behalf, their discovery requests

are not even relevant to the actual terms of the injunction order, as discussed below.

       To be clear, the Sheriff stated in no uncertain terms in his May 1 Report that he

was fully compliant with the Order, and he remains so today. Dkt. 84, p. 5-8, 20. Plaintiffs’

suggestion that the Sheriff has admitted otherwise is misguided and is based on rather

tenuous inferences. As to medical testing, contrary to Plaintiffs’ contention, the Sheriff

has filed scores of documents and declarations obtained from Cermak that set forth its

testing protocols, including when testing is indicated and how symptoms present. See

e.g., Dkt. 84, p. 2-6; Dkt. 85, p. 3-4. This information was before the Court when it ruled,

and it was satisfied that the policies were justified. There has been no further request for

clarification from the Court about Cermak’s testing policies, and Plaintiffs are not entitled

to any more than that. If the Court has any further inquiries about testing, those should

be directed to Cermak directly, as the Sheriff has no involvement in determining testing

protocols or oversight of Cermak.

       The Court also never ordered the Sheriff or Cermak to report on the identification

of any detainees who were or were not tested. Nor is there any merit to Plaintiffs’ unusual

reading of the Court’s order, suggesting that the Court ordered all quarantined,

asymptomatic detainees to be tested in due course, regardless of whether it is medically




                                             22
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 24 of 29 PageID #:2689




indicated or not. That is directly contrary to what the Court actually ordered, which is

that any testing be based on medical appropriateness. Dkt. 73, p. 85.

        Plaintiffs also make the brazen claim that the Sheriff has “removed PREA

detainees from protective custody and dispersed them throughout the Jail, at great risk

to their safety.” Dkt. 85, p. 6. The protective custody detainees were moved from a dorm

in a more secluded area of the Jail to a single-celled tier. They remain in protective

custody, they remain housed together on the same tier, and they remain fully protected.

The Sheriff made the point that the Court’s preliminary injunction order impacted the

normal practice of housing those detainees who may now encounter other detainees in

the common areas of the Jail that they otherwise would not have in their prior housing

unit.

        As to identification and segregated housing for medically vulnerable detainees

(Dkt. 85, p. 7-10), Plaintiffs argument is an open request for reconsideration of the Court’s

order rejecting this relief. The Court determined that this may be a “good practice,” but

was not a constitutionally required practice, and failing to do so is not objectively

unreasonable. Dkt. 73, p. 66. Moreover, the Sheriff has described at length the nature of

the medical alerts used to determine housing assignments, but otherwise, does not have

the type of information Plaintiffs think he should have. Dkt. 85, p. 8. Plaintiffs also grossly

misunderstand RTU and Cermak housing, particularly relative to the Court’s

understanding as reflected in its order. They appear to take issue with the social

distancing exceptions allowed by the Court as to specialized medical housing, which may




                                              23
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 25 of 29 PageID #:2690




be remedied through modification, but is not subject to exploratory discovery. If they

wish to challenge these exceptions, they can seek to modify the order. Dkt. 85, p. 9-10.

       The same is true of Plaintiffs’ apparent challenge to the Court’s order regarding

enforcement of housing and appropriate spacing within the celled and dormitory living

units. Director Miller testified about the process for encouraging social distancing, at the

division level, and through the accountability task force members and detainee

education, which apparently satisfied the Court that adequate enforcement processes

were in place. Plaintiffs suggest that detainees are not social distancing, which is not what

the Court ordered. Besides specific demands during the intake process, the Court ordered

housing of detainees be completed within specific restrictions and expirations.

       While there is no proper motion pending before the Court, for the sake of

completeness, Plaintiffs’ discovery requests must be stricken. The discovery sought is

largely irrelevant to the injunction order and overly burdensome, as is any request to

update the reporting on an ongoing basis. The burden may have been relaxed while

Plaintiffs sought preliminary relief, but they cannot escape their heightened burdens to

persuade the Court to modify the terms of the injunction or enter an order of civil

contempt if they challenge compliance.

IV.    STATEMENT REGARDING THE SHERIFF’S PURSUIT OF APPELLATE
       RELIEF

       In the past two weeks, three different circuit courts of appeal have determined that

a district court may not micromanage the complex day-to-day operations of running a

jail, particularly not under threat of contempt, even as they work to maintain operational




                                             24
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 26 of 29 PageID #:2691




security in the Jail in the midst of a global pandemic. On May 5, 2020, the 11th Circuit

issued an opinion Swain v. Junior, 2020 U.S. App. LEXIS 14301 (11th Cir., May 5, 2020),

staying enforcement of a mandatory preliminary injunction, styled much as the

injunction order in this case, that put the district court in the role of a “super-warden.”

Swain, 2020 U.S. App. LEXIS 14301, *14. While the posture of that case may be different,

the policy behind it is sound, and is deeply embedded in United States Supreme Court

precedent, particularly in examining the harm resulting from a district court’s

unnecessary interference with jail operations “under pain of contempt.” Id. See also

Valentine v. Collier, 2020 U.S. App. LEXIS 12941 (5th Cir., Apr. 22, 2020); Roman v. Wolf,

2020 U.S. App. LEXIS 14331 (9th Cir., May 5, 2020).

       With the momentum of the appellate courts’ reasoning and time to consider the

effect of the mandatory injunction on daily jail operations in this case, the Sheriff is

simultaneously filing his notice of appeal from the April 27 Order. It has been clear

throughout this litigation that Plaintiffs’ counsel lack appreciation for the complexities of

jail operations in ordinary times, to say nothing of these times of uncertainty. They have

persisted in this litigation with no understanding of the enormous burden it places on the

Sheriff’s Office staff and for minimal gain, as nearly all of the relief they have pursued

has long been in place at the Jail. Rather, it has become apparent that Plaintiffs’ counsel

has been singularly focused on categorial release at all costs—arguably pursuing a

political decarceration policy through misuse of the legal process in the middle of a

pandemic—and their cries for release will only intensify and cause further distraction for

the Sheriff as long as this injunction remains in place. The perverse consequence is that



                                             25
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 27 of 29 PageID #:2692




their focus on release fills their clients with false hope, stoking further anxiety, frustration,

and unrest in the Jail setting, which has manifested in detainee misconduct. Dkt. 84, p.

18-20. The Sheriff is a strong proponent of social justice, and has assisted the courts and

other stakeholders to obtain release for eligible detainees, but pursued in the right way.

       In light of the fact that the Coronavirus Operation Plan has been in place and

dutifully executed since early March, Plaintiffs have not and cannot show that they will

suffer irreparable harm in the absence of an injunction, as they must. Swain, 2020 U.S.

App. LEXIS 14301, *14. In fact, Plaintiffs have never claimed there is a risk that the Sheriff

will discontinue any of the practices in place at the Jail, nor have they provided evidence

of that. They only seem to claim, as the emergency judge did in this case, that more can

be done. However, that is not what the constitution requires, and an injunction may not

be used for that purpose. The Sheriff has and will continue to administer the policies in

place, particularly given that so much of it was in process long before Plaintiffs filed this

lawsuit. Judge Kennelly recognized as much, and commended the Sheriff for his

significant efforts. But the Jail simply cannot operate under threat of contempt and

disruption when so many resources have been invested to protect detainees—as much as

is structurally and operationally possible, and well beyond what is objectively

reasonable.




                                               26
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 28 of 29 PageID #:2693




                                     CONCLUSION

      Sheriff Dart respectfully submits this Response to Plaintiffs May 6, 2020 Filing for

the Court’s consideration pursuant to its Order.



                                                   By: /s/ Gretchen Harris Sperry
                                                   One of the attorneys for Defendant
                                                   Thomas J. Dart, Sheriff of Cook
                                                   County

Robert T. Shannon
James M. Lydon
Gretchen Harris Sperry
Adam R. Vaught
Lari Dierks
HINSHAW & CULBERTSON LLP
151 N. Franklin Street, Suite 2500
Chicago, Illinois 60601
Tel. 312-704-3000




                                           27
 Case: 1:20-cv-02134 Document #: 87-1 Filed: 05/11/20 Page 29 of 29 PageID #:2694




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on May 11, 2020, I electronically filed the forgoing
DEFENDANT’S RESPONSE TO PLAINTIFFS’ MAY 6, 20202 FILING AND
MOTION TO STRIKE PLAINTIFFS’ REQUEST FOR EXPEDITED DISCOVERY
with the Clerk of the U.S. District Court, using the Court’s CM/ECF system, which will
accomplish service electronically on all counsel of record.


                                                 /s/ Gretchen Harris Sperry




                                            28
